                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

WILLIAM LLOYD HOLTZCLAW,          )
                                  )
     Plaintiff,                   )
                                  )
v.                                )           CV418-144
                                  )
MR. MILTON, MR. CIRONE,           )
                                  )
     Defendants.                  )

                                ORDER

     Plaintiff seeks to compel discovery responses from defendants.

Doc. 23.     His barebones motion lists the requests he served on

defendants, and represents that they failed to timely respond to his

requests. Id. at 2. Defendants, however, have opposed and attached

their responses to plaintiff’s discovery requests. Doc. 26, Exh. B. Those

responses appear both timely and complete.         Id.   Plaintiff’s motion

being moot, it is therefore DENIED. Doc. 23.

     Plaintiff also asks that counsel be appointed to help him litigate

his case, citing his indigency and incarceration as roadblocks to relief.

Doc. 24. In this civil case, however, plaintiff has no constitutional right

to the appointment of counsel. Wright v. Langford, 562 F. App’x 769,

777 (11th Cir. 2014) (citing Bass v. Perrin, 170 F.3d 1312, 1320 (11th
Cir. 1999)). “Although a court may, pursuant to 28 U.S.C. § 1915(e)(1),

appoint counsel for an indigent plaintiff, it has broad discretion in

making this decision, and should appoint counsel only in exceptional

circumstances.” Wright, 562 F. App’x at 777 (citing Bass, 170 F.3d at

1320). Appointment of counsel in a civil case is a “privilege that is

justified only by exceptional circumstances, such as where the facts and

legal issues are so novel or complex as to require the assistance of a

trained practitioner.” Fowler v. Jones, 899 F.2d 1088, 1096 (11th Cir.

1990) (citing Poole v. Lambert, 819 F.2d 1025, 1028 (11th Cir. 1987),

and Wahl v. McIver, 773 F.2d 1169, 1174 (11th Cir. 1985)).

     The Eleventh Circuit has explained that “the key” to assessing

whether counsel should be appointed “is whether the pro se litigant

needs help in presenting the essential merits of his or her position to

the court. Where the facts and issues are simple, he or she usually will

not need such help.” McDaniels v. Lee, 405 F. App’x 456, 457 (11th Cir.

2010) (quoting Kilgo v. Ricks, 983 F.2d 189, 193 (11th Cir. 1993)). A

review of the record and pleadings in this case reveals no such

“exceptional circumstances” warranting the appointment of counsel.




                                   2
     Though plaintiff is incarcerated, this Court has repeatedly found

that “prisoners do not receive special consideration notwithstanding the

challenges of litigating a case while incarcerated.” See, e.g., Hampton v.

Peeples, 2015 WL 4112435 at *2 (S.D. Ga. July 7, 2015). “Indeed, the

Eleventh Circuit has consistently upheld district courts’ decisions to

refuse appointment of counsel in 42 U.S.C. § 1983 actions similar to this

case for want of exceptional circumstances.”        Id. (citing Smith v.

Warden, Hardee Corr. Inst., 597 F. App’x 1027, 1030 (11th Cir. 2015);

Wright, 562 F. App’x at 777; Faulkner v. Monroe Cty. Sheriff's Dep’t,

523 F. App’x 696, 702 (11th Cir. 2013); McDaniels, 405 F. App’x at 457;

Sims v. Nguyen, 403 F. App’x 410, 414 (11th Cir. 2010); Fowler, 899

F.2d at 1091, 1096; Wahl, 773 F.2d at 1174).         This case is not so

complex, legally or factually, as to prevent plaintiff from presenting “the

essential merits of his position” to the Court. Indeed, he has repeatedly

demonstrated his competence to prosecute his case through clear,

articulate filings. His request for appointment of counsel is DENIED.

     SO ORDERED, this         3rd day
                                    y of April,
                                          p , 2019.

                                  ______________________________
                                  __
                                   ___________________________
                                  CHR
                                    RIS
                                     I TOPH
                                         PH E L. RAY
                                   HRISTOPHER
                                          HER
                                  UNITED STATES MAGISTRATE JU
                                                            UDGE
                                  SOUTHERN DISTRICT OF GEORGIA

                                    3
